Title: Paint canisters shot at Minneapolis residents on their porch. Legally Speaking was these officers in the right to shoot theses people? Was it legal for them to do that? Also can they actually prevent people from waking on the front yard?
Question:
Answer #1: Clearly these officers illegally assaulted (technically, battery) someone on private property.  They gave you an unlawful order and then physically harmed you.  Good luck prosecuting them though.  Qualified Immunity is one of the aspects desperately needed in police reform.Answer #2: The bar for Minneapolis cops is super low.Answer #3: Go talk to a lawyer in Minneapolis about that if that's you